Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment, to remove reference to a table in the specification, was given in an interview with Bonnie Kramer Carney on 8/9/22.

The application has been amended as follows: 

Claim 7) “…a. assaying gene expression levels of LCP2, PTPRC, CCL5, LAPTM5, GZMA, SLA, FYB, CD53, CD3D, GZMK, CD48, CD2, CD52, S100A4, ITGB2, RAC2, CORO1A, IL7R, CYTIP, SRGN, SAMSN1, FAM26F, GPR171, CD27, MTHFD2, CXCR4, TIMP1, C16orf54, CD8A, LUM, DUSP2, POU2AF1, EFEMP1, CXCL9, PMP22, IGHM, LXN, DCN, RGS1, THBS2, PTGIS, SMOC2, MMP9, GZMH, AEBP1, COL6A3, GEM, CTGF, CCL19, MGP, PAGE4, UGT2B17, C1QTNF3, DHRS2, FAM133A, and ASCL1 in a sample….”


Claim 14) “…a. assaying gene expression levels of  LCP2, PTPRC, CCL5, LAPTM5, GZMA, SLA, FYB, CD53, CD3D, GZMK, CD48, CD2, CD52, S100A4, ITGB2, RAC2, CORO1A, IL7R, CYTIP, SRGN, SAMSN1, FAM26F, GPR171, CD27, MTHFD2, CXCR4, TIMP1, C16orf54, CD8A, LUM, DUSP2, POU2AF1, EFEMP1, CXCL9, PMP22, IGHM, LXN, DCN, RGS1, THBS2, PTGIS, SMOC2, MMP9, GZMH, AEBP1, COL6A3, GEM, CTGF, CCL19, MGP, PAGE4, UGT2B17, C1QTNF3, DHRS2, FAM133A, and ASCL1 in a sample from the subject with hepatocellular carcinoma to obtain a first test expression profile;
b. comparing the first test expression profile of the genes  with a first….”


This application is in condition for allowance except for the presence of claims 36-38 directed to an invention non-elected without traverse.  Accordingly, claims 36-38 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a method comprising assaying gene expression levels of the genes in Table 3 from a sample from a subject with HCC to obtain a test expression profile, comparing the test expression profile with a reference expression profile wherein the reference expression profile comprises a reference expression level of said genes from a control and is indicative of immunotherapy responsive phenotype, detecting gene expression levels of one or more of said genes in the test expression profile are the same as compared to expression level of said one or more genes in the reference expression profile that is indicative of immunotherapy responsive phenotype, detecting that the subject would be responsive to immunotherapy, and treating the subject with immunotherapy.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642